Citation Nr: 1007652	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  05-24 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability.

2.  Entitlement to service connection for a left foot 
disability.  


REPRESENTATION

Appellant represented by:	Joseph J. Bush, III, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The Veteran had active service from October 1969 to October 
1970.

This appeal to the Board of Veterans Appeals (Board) arises 
from a February 2005 rating action that denied service 
connection for a bilateral foot disability.  In May 2007, and 
October 2008, the Board remanded this case for additional 
development.

In February 2006, the appellant testified at a Board hearing 
before the undersigned Veterans Law Judge in Washington, D.C.  


FINDING OF FACT

The Veteran does not have a right foot disability, or a left 
foot disability, as a result of his service.  


CONCLUSION OF LAW

A right foot disability, and a left foot disability, were not 
incurred in or aggravated by the Veteran's active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The appellant asserts that service connection is warranted 
for a bilateral foot disability.  He asserts that he has foot 
disabilities due to injuries incurred during service, to 
include removal of a foot cyst, and toe injuries, and 
twisting his right leg during service in Okinawa, with 
"quite a bit" of associated treatment.  He testified that 
after separation from service, he was employed in 
construction, to include truck driving and delivering bricks.  
See transcript of Veteran's hearing, held in February 2006.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for arthritis, when it is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  

As an initial matter, although the issues on appeal have been 
characterized as "foot disabilities," the scope of the 
Veteran's claims appears to include assertions that he has 
bilateral ankle disabilities that are related to his service.  
See transcript of Veteran's hearing, held in February 2006.  
The issues are therefore intended to include consideration of 
bilateral ankle disabilities.  See EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991) (the Board must review all issues 
reasonably raised from a liberal reading of all documents in 
the record).  

The Veteran's service treatment reports show that in April 
1970, he received treatment for a cyst at the right ankle.  
In this regard, a treatment report, dated April 13, 1970, 
states that he had a cyst on the left foot.  However, another 
report, also dated April 13, 1970, notes that he had a mass 
on the right foot, and when the notation of a left foot cyst 
is viewed in context with other associated treatment reports, 
which all note a right foot disorder, it appears that this 
notation was in error, and that the Veteran was treated for a 
right foot cyst.  Specifically, an X-ray for the right ankle, 
dated in April 1970, notes that there were no significant 
abnormalities.  Reports, dated April 30, 1970, and in May 
1970, both note a cyst at the right ankle.  A separation 
examination report is not of record.  

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 1998 and 2009, and reports 
from the Social Security Administration (SSA).  

The VA reports show that, beginning in 2001, the Veteran was 
afforded multiple notations of osteoarthritis (otherwise 
unspecified).  In addition, VA progress notes, dated in 
February 2001, show complaints of right ankle pain, note a 
right ankle sprain, and state that an "X-ray was taken and 
that the Veteran was told that he has an old injury at 
site."  This evidence shows a number of treatments by a VA 
rheumatology clinic, with notations of right plantar 
fasciitis, and right Achilles tenderness, that there was no 
evidence of systemic inflammatory arthritis, and that the 
Veteran has a history consistent with gout of the lower 
extremities.  They further note a history of employment as a 
construction worker, with retirement in 2001.  See e.g., 
reports dated in September and November of 2006.  A July 2006 
report shows treatment for a left foot puncture after he 
stepped on a rusty nail.  A September 2006 X-ray report for 
the feet notes no acute fracture or dislocation, no bony 
erosion or destruction, and narrowing of the first MTP 
(metatarsalphalangeal) joints bilaterally.  

A VA examination report, dated in July 2008, shows that the 
Veteran complained of foot swelling and pain.  The diagnoses 
were bilateral foot arthralgia, and right minimal 
degenerative joint disease of the talonavicular joint.  The 
examiner stated that the Veteran did not have any chronic 
foot problems due to removal of a benign lesion of the right 
foot in service, and that the findings for the left foot are 
dated no earlier than 2002, 32 years after service, with no 
correlation to military service.  The examiner noted that the 
Veteran had a post-service employment history which include 
laborer, truck driver, and concrete worker, and that these 
occupations "could certainly have caused wear and tear on 
his feet" and have resulted in chronic foot complaints.  He 
concluded, "Overall, it does seem more than likely as not 
that his feet complaint[s] stem from post-service time 
problems and not from his military time."  The examiner 
stated that the Veteran's C-file had been reviewed.    

With regard to the private treatment reports, they show 
treatment for complaints of a twisted right ankle in 2001.  A 
February 2001 X-ray for the right ankle notes the presence of 
bone fragments which "suggest that this is the sequale of 
remote trauma."  He was treated complaints of left foot and 
left ankle pain beginning in 2002.  Also in 2002, the Veteran 
underwent surgery for a lytic lesion of the left third toe, 
and hallux rigidus of the left great toe.  A report from 
R.L.C., M.D., dated in April 2002, notes that, "He worked 
hard for 8 years in the supply company for the cement where 
he had to do manual labor also."  The diagnosis noted 
multiple joint pains, to include the ankles.   

A decision of the Social Security Administration (SSA), dated 
in May 2005, indicates that the SSA determined that the 
Veteran was disabled as of December 2001, with a primary 
diagnosis of "osteoarthritis and allied disorders," and a 
secondary diagnosis of "disorders of the back."  To the 
extent that they are relevant, the SSA's associated medical 
reports have been discussed elsewhere.  

A lay statement from a friend of the Veteran, received in 
October 2007, essentially asserts that the Veteran had no 
disabilities prior to service, but that upon return from 
service he complained of foot symptoms, and began receiving 
treatment.  

The Board finds that the claims must be denied.  The 
Veteran's service treatment reports show treatment for a cyst 
at the right ankle between April and May of 1970, with no 
subsequent treatment during the remainder of his service, a 
period of about five months.  There is no evidence of 
treatment for left foot symptoms.  Therefore, a chronic 
condition is not shown during service.  See 38 C.F.R. § 
3.303(a).  As for the post-service medical evidence, the 
earliest medical evidence of either a right foot or a left 
foot disorder is dated in 2001.  This is over 30 years after 
separation from service, and this lengthy period without 
treatment weighs against the claims.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  In addition, the July 2008 
VA opinions weigh against the claims.  Finally, there is no 
medical evidence to show that arthritis of either foot was 
manifest to a compensable degree within one year of 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  In 
summary, the evidence does not show that the Veteran has a 
left foot disability, or a right foot disability, that is 
related to his service, and the Board finds that the 
preponderance of the evidence is against the claims, and that 
the claims must be denied.  Id.  

In reaching this decision, the Board has considered a 
statement from J.D.S., M.D., dated in May 2004, in which the 
physician states that the Veteran has hallux rigidus "which 
is possibly related to his military career from prolonged 
walking, running, or standing."  Associated treatment 
reports from the physician show treatment for left toe 
symptoms beginning in 2002.  This opinion is equivocal in its 
terms (i.e., "possibly related"), it is not shown to have 
been based on a review of the Veteran's C-file, or any other 
detailed and reliable medical history, nor does it discuss 
the absence of treatment both during service (i.e., there is 
no evidence of treatment for hallux rigidus, or a left toe 
disorder), and for many years following service (i.e., 
between 1970 and 2001), or cite to any inservice findings in 
support of its conclusion.  It is therefore not afforded 
sufficient probative value to warrant a grant of either of 
the claims.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (factors for assessing the probative value of a 
medical opinion include the thoroughness and detail of the 
opinion.); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (a VA adjudicator 
may properly consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the veteran); Madden v. Gober, 125 F. 3d 1477, 
1481 (Fed. Cir. 1997) (noting that the Federal Circuit has 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence").    

Accordingly, the Board finds that the preponderance of the 
evidence is against the claims, and that the claims must be 
denied.  

With regard to the Veteran's own contentions, and the lay 
statement, a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Bostain v. West, 11 
Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

The issues on appeal are based on the contention that 
bilateral foot disabilities were caused or aggravated by 
service that ended in 1970.  In this case, when the Veteran's 
service treatment records (which do not show any relevant 
treatment, findings, or diagnoses for the left foot, and 
which show treatment for a right foot cyst between April and 
May of 1970), and his post-service medical records are 
considered (which do not show any relevant treatment prior to 
2001, and which include competent and highly probative 
opinions against the claims), the Board finds that the 
service treatment reports, and the medical evidence, outweigh 
the lay statements, to the effect that the Veteran has the 
claimed conditions that are related to his service.  


II.  VCAA

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in October and December of 2006, and in May 2007.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).   

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  To 
the extent that the Veteran has asserted that there are 
missing service treatment reports that are not of record, it 
appears that all known and available service treatment 
reports (as well as post-service records) relevant to the 
issues on appeal have been obtained and are associated with 
the Veteran's claims files.  In this regard, a response from 
the National Personnel Records Center (NPRC), dated in 
September 2003, appears to indicate that the NPRC sent the 
Veteran some service treatment reports.  However, the only 
service treatment report that the Veteran has submitted was 
already associated with the claims files.  See Veteran's 
submissions, received in January 2004 (i.e., a September 2003 
NPRC letter, and a service treatment report dated April 13, 
1970).  The RO has obtained the Veteran's VA and non-VA 
medical records, and SSA records.  The Veteran has been 
afforded an examination, and etiological opinions have been 
obtained.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

The appeal is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


